Citation Nr: 0518908	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of osteoarthritis of the thoracic and lumbar 
spines, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to February 
1990, with four years, seven months, and eighteen days of 
prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  

In a September 2002 VA Form 9, the veteran raised the issue 
of service connection for arthritis of the cervical spine.  
Since the veteran's thoracic and lumbar spine disorders are 
already rated as 40 percent disabling, this issue is not 
inextricably intertwined with the issue on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  This matter is referred 
to the RO.


FINDINGS OF FACT

1.  The osteoarthritis of the thoracic spine is manifested by 
flexion to 18 degrees and extension to 5 degrees.

2.  There are vertebral body deformities at T9, T10, and L4 
consistent with old fractures and with no cord involvement 
and no abnormal mobility requiring a neck brace.

3.  The degenerative disc disease of the lumbar spine is 
manifested by a severe limitation of motion and bilateral 
mild incomplete paralysis of the anterior crural (femoral) 
nerve, and not by pronounced symptomatology or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

4.  The osteoarthritis of the lumbar spine is manifested by a 
severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
osteoarthritis of the thoracic spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).

2.  The vertebral body deformities at T9, T10, and L4 are 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).

3.  The criteria for a 10 percent disability rating for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 
4.71a, Diagnostic Code 8526 (2004).

4.  The criteria for a 10 percent disability rating for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 
4.71a, Diagnostic Code 8526 (2004).

5.  The criteria for a rating in excess of 40 percent for 
osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5242 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In January 2002, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted some private 
medical records, while the AOJ obtained others.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c).  The veteran was afforded 
VA examinations.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4).  Furthermore, the March 2002 rating decision, 
the August 2002 statement of the case (SOC), and the August 
2003, November 2003, April 2004, October 2004, and December 
2004 supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In the January 2002 VCAA letter, VA asked the veteran to 
identify - and if possible submit - evidence pertaining to 
his claim.  In a May 2005 letter, the AOJ told the veteran to 
submit any additional evidence to the Board.  Based on the 
above, the AOJ substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

By the May 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran underwent a VA examination in February 2002.  He 
complained of morning stiffness with pain, which gradually 
diminished during the day.  It was noted that the back pain 
contributed to fatigability and lack of endurance, but that 
his depression may be a complicating factor in his 
fatigability.  He reported experiencing flare-ups two to 
three times a week.  He indicated that he avoided prolonged 
standing or sitting and that lying supine sometimes caused 
increased pain and stiffness.  Physical examination reflected 
that the straight leg raising on the right was negative.  The 
straight leg raising on the left elicited mid back pain 
radiating down to the coccyx.  Internal and external rotation 
of the hips did not aggravate the veteran's pain.  The 
veteran was able to heel-and-toe walk without difficulty.  
There was a slight leftward scoliosis of the thoracolumbar 
spine.  The veteran was able to flex the lumbar spine to 45 
degrees and extend to 20 degrees.  Lateral flexion was to 20 
degrees on the left and 18 degrees on the right.  The veteran 
was able to rotate at the waist 8 degrees to the left and 10 
degrees to the right.  The thoracic spine appeared slightly 
more kyphotic than one would expect of a man of the veteran's 
age.  The veteran was to flex the thoracic spine 18 degrees 
and extend it 5 degrees.  X-rays of the thoracic spine showed 
mildly wedged vertebra at T9 and T10.  X-rays of the lumbar 
spine revealed a lumbarized S1 and degenerative spondylosis 
with narrowed L3-L4 disc spaces and Schmorl's nodules in most 
vertebral end plates. 

The diagnosis was traumatic arthritis of the thoracic and 
lumbar spines with radiographic evidence of compression 
fractures in the thoracic spine and degenerative disc disease 
with mild herniations at two levels in the lumbar spine.  The 
examiner noted that the level of disability was moderately 
severe at this time, but that pain perceptions may have been 
enhanced by chronic depression and schizophrenia.

VA medical records reflect that in March 2002 the veteran 
reported that he had no radiation of pain.  A neurological 
examination revealed no focal deficits.  The assessments 
included chronic back pain.  X-rays of the lumbar spine taken 
in August 2002 showed a lumbarized S1 with spondylolysis and 
degenerative spondylosis with spurs throughout the spine.  In 
November 2002 he denied any leg weakness.  Physical 
examination of the back revealed an intact spinal rhythm 
ejection to the distal calf, lateral bending to the hips, and 
extension to 5 degrees.  The straight leg raising was 
negative.  Deep tendon reflexes in the lower extremities were 
positive.  Muscle strength in the lower extremities was 
somewhat weak, but 5/5 bilaterally.  The assessments included 
traumatic arthritis of the spine.

The veteran was afforded another VA examination in December 
2002.  He reported that his primary problem was getting out 
of bed in the morning and getting dressed because of 
stiffness.  The examiner noted that X-rays did not reveal 
anything severe enough to justify symptoms of total 
incapacity.  The veteran reported that he had spent a day or 
two in bed at a time.  The examiner noted that there was no 
history of incapacitating episodes anywhere near six weeks in 
total duration during the past twelve months and that the 
veteran had not given directions to go to bed by a physician 
or treatment by a physician for long periods of incapacity.  
The examiner indicated that the veteran remained mobile and 
did not use a cane or walker and that he walked with a 
relatively normal gait.  The examiner reported that the 
veteran took a fair amount of pain medication for his back, 
but that the overriding diagnosis in this matter was pain 
perception being altered by chronic depression and 
schizophrenia.

Physical examination revealed that the range of motion of the 
lumbar spine was difficulty to assess.  Range-of-motion 
testing of the lumbar spine reflected the following: flexion 
was to 45 degrees, extension was to 20 degrees, lateral 
flexion was to 40 degrees, and rotation was to 35 degrees.  
The deep tendon reflexes were equal and symmetrical 
bilaterally.  The veteran was able to walk on his toes and 
heels without difficulty.  X-ray of the thoracic spine 
revealed degenerative spondylosis with spurs in the mid and 
lower thoracic vertebral bodies.  X-rays of the lumbar spine 
showed a mildly wedged body at L4 and degenerative 
spondylosis with spurs throughout the lumbar spine.  The 
diagnoses included some arthritic changes in the back with 
traumatic arthritis secondary to an injury. 

The veteran underwent a private MRI scan of the lumbar spine 
in January 2003.  The impression was articular facet disease.  
There was a decrease in the space of the spinal canal at L2, 
L3, and L4 levels due to the articular facet, ligamentum 
flavum, and degenerated disc.  No herniations were seen.

Private medical records reflect that in March 2003 the 
veteran complained of pain radiating down his legs.  He 
denied any numbness or tingling.  The diagnosis was an acute 
exacerbation of chronic lower back pain.  X-rays of the 
thoracic spine taken in March 2003 revealed mild degenerative 
osteophytes involving the anterior body of the thoracic spine 
and otherwise normal vertebral bodies and disc spaces.  X-
rays of the lumbar spine taken in March 2003 reflected the 
following: degenerative osteophytes involving the anterior 
body of the lumbar spine; a Schmorl's node involving the disc 
spaces of the lumbar spine; no spinal canal stenosis; and no 
evidence of spondylolisthesis.  

VA medical records reflect that in September 2003 the veteran 
complained of radiating left leg pain and intermittent 
numbness and weakness in the left leg.  Physical examination 
revealed that the strength in the lower extremities was 5/5 
and that there was some decrease in sensation in the left 
leg.  He had equal and symmetric reflexes.  In December 2003 
the veteran complained of right leg pain.  Physical 
examination revealed increased pain and much apprehension 
with active trunk flexion.  Lying supine with legs straight 
increased back pain.  Trunk flexion was 25 percent of normal 
and with increased pain.  Straight leg raising in the sitting 
position was negative on the left and positive on the right 
with apprehension.  The quadriceps strength was 3-/5 on the 
left and was not tested on the right.  Right dorsiflexion 
strength was 2/5, and left dorsiflexion strength was 3-/5.  
There was numbness in the right knee region.  The quadriceps 
reflexes on the right were decreased and on the left they 
were hyper.  

A private MRI scan of the lumbar spine done in May 2004 
revealed that there were annulus bulges at L2-L3 and L3-L4.  
At L3-L4, there may have been a small amount of disc material 
within the annulus bulge.  At L2-L3 and L3-L4, there may have 
been an encroachment on the right neural foramen.

Private medical records reflect that in July 2004 the veteran 
complained of a sharp, stabbing, shooting, and burning pain 
in his mid-back that radiated down the right hip more than 
the left hip and then down to the front of the right thigh.  
Physical examination revealed that the muscle strength was 
5/5 bilaterally for thigh flexion, leg adduction, leg 
abduction, leg flexion, leg extension, dorsiflexion, 
inversion of the tibialis anterior, plantar flexion, and 
eversion.  Deep tendon reflexes were 2+ and symmetric at the 
patellar and Achilles tendons.  The veteran had intact 
sensation to cold, wet, sharp, dullness, and light touch.  
Straight leg raising was positive bilaterally at 10 degrees 
for back pain and radicular pain at the L3-L4 distribution.  
The veteran had a kyphotic posture with flexion at 40 
degrees, extension at 25 degrees, and lateral rotation at 35 
degrees.  The gait was antalgic.  The veteran could not 
easily perform toe-and-heel walking.  The assessments were 
lumbar radiculopathy at L3-L4 distribution, bilateral lumbar 
facet arthropathy, and bilateral sacroiliac joint 
arthropathy.  

Private medical records show that in August 2004 the veteran 
reported that he had a burning pain in the mid-back with 
radiation into the left hip.  Physical examination revealed 
that straight leg raising was negative bilaterally.  The 
strength in the lower extremities was 5/5 for hip flexion, 
quadriceps, hamstrings, plantar flexion, and dorsiflexion.  
The Achilles and patellar tendon reflexes were 2+ and 
symmetric.  Sensory was grossly intact to light touch.  The 
assessments were lumbar radiculopathy, lumbar facet 
arthropathy, and possible bilateral S1 arthropathy.  In early 
August 2004, the veteran underwent a right L2-L3 
transforaminal epidural steroid injection under fluoroscopy.  
It was noted that he had a history of low back pain with 
radiculopathy.  The post-operative diagnosis was L3 
radiculopathy.  In late August 2004, the veteran underwent 
another right L2-L3 transforaminal epidural steroid 
injection.  The post-operative diagnosis was right L2 
radiculopathy.  

Private medical records reveal that in early September 2004 
the veteran complained again of burning mid-back pain with 
radiation to the left hip.  Physical examination revealed 
that straight leg raising was negative bilaterally.  The 
strength in the lower extremities was 5/5 for hip flexion, 
quadriceps, hamstrings, plantar flexion, and dorsiflexion.  
Deep tendon reflexes at the Achilles and patellar tendons 
were 2+ and symmetric.  Sensory was grossly intact to light 
touch.  The assessments were lumbar radiculopathy, lumbar 
facet arthropathy, and possible bilateral S1 arthropathy.  He 
again underwent a right L2-L3 transforaminal epidural steroid 
injection.  The post-operative diagnosis was right L2-L3 
radiculopathy.  In mid-September 2004, the veteran noted that 
he had less pain radiating to his right thigh, but that he 
still had weakness.  Physical examination revealed that 
straight leg raising was negative bilaterally.  The strength 
in the lower extremities was 4+/5 for hip flexion and leg 
extension, and was 5/5 in the remainder of the lower 
extremities.  The Achilles and patellar tendon reflexes were 
2+ and symmetric.  Sensory was grossly intact to light touch.  
The assessments were lumbar radiculopathy, lumbar facet 
arthropathy, possible bilateral S1 arthropathy, and possible 
discogenic pain.

The veteran underwent another VA examination in September 
2004.  He complained of a constant pain in his back, which 
started in the middle of his back and radiated down to the 
tailbone and sometimes into the right lower extremity.  He 
described the pain as sharp and burning in nature.  He 
reported that he had flare-ups as much as four to five times 
a week in which he was completely incapacitated in the sense 
that he had to lie down in bed, had complete limitation of 
motion, and could not do any work at all.  He reported that 
sometimes these episodes lasted a whole day.  He complained 
of weakness in the legs.  It was noted that he was not using 
any assistive device or walker, but he reported that a 
walking cane was going to be issued.  He indicated that he 
could only walk approximately 100 yards.  He denied any 
unsteadiness, but reported that he had fallen down on many 
occasions.  He stated that he did not do any household work 
at all.  He and his spouse reported that he needed assistance 
during periods of flare-ups and complete incapacity.

Physical examination revealed the curvature of the spine on 
inspection appeared to be intact except that there appeared 
to be a slight exacerbation of the lumbar lordosis.  Range-
of-motion testing of the thoracolumbar spine revealed the 
following: forward flexion was to 30 degrees; extension was 
to 20 degrees; lateral flexion was to 25 degrees bilaterally; 
and lateral rotation was to 25 degrees bilaterally.  The 
whole range-of-motion testing was accompanied by significant 
discomfort and pain.  The veteran appeared to have 
significant spasm in the paralumbar vertebral muscles.  There 
was no change in the range of motion with repetitive 
activity, but with repetitive activity and throughout the 
range of motion, the veteran exhibited a significant pain 
behavior.  

The sensory examination revealed that the sensation to 
monofilament pinprick was intact over both lower extremities.  
The motor examination revealed no atrophy.  The muscle tone 
was normal.  The strength was 5/5 in both lower extremities.  
Deep tendon reflexes were intact.  Laseque's sign was 
negative.  Straight leg raising on the right side was only up 
to 15 degrees, and that caused low back discomfort.  Straight 
leg raising on the left side was up to 30 degrees, and that 
caused some back discomfort.  Non-organic physical signs, 
such as Waddell's, were all negative.  

The examiner noted that a detailed assessment by a private 
doctor in July 2004 revealed that the veteran had a lumbar 
radiculopathy at the L3-L4 distribution and lumbar facet 
arthropathy bilaterally.  The diagnosis was degenerative 
joint disease of the lumbosacral spine.  The examiner noted 
that the presence of the schizoaffective disorder and 
depressive disorder definitely appeared to aggravate the 
symptoms of the degenerative joint disease of the lumbosacral 
spine.  The examiner noted that the functional impairment on 
the account of the lumbosacral condition appeared to be only 
moderate, but that the impairment had been aggravated by his 
other conditions, such as severe depressive disorder and 
schizoaffective disorder.

Private medical records reveal that in early October 2004 the 
veteran denied any new weakness or paresthesia.  Physical 
examination revealed that straight leg raising was negative 
bilaterally.  The strength in the lower extremities was 4+/5 
for hip flexion, leg extension, and leg flexion, and was 
otherwise 5/5 in the lower extremities.  Deep tendon reflexes 
at the Achilles and patellar tendons were 2+ and symmetric.  
Sensory was grossly intact to light touch.  The assessments 
were lumbar radiculopathy, lumbar facet arthropathy, possible 
bilateral S1 arthropathy, and possible discogenic pain.  In 
early October 2004, the veteran underwent a five-level 
provocative discography of the lumbar spine (L1-L2, L2-L3, 
L3-L4, L4-L5, and L5-S1).  Later that month, the veteran 
complained of pain localized in his lower back, which 
radiated into his right leg in a L3-L4 pattern.  He reported 
no increase in back pain, no new weakness or numbness in his 
lower extremities, and no bowel or bladder incontinence.  The 
assessments were lumbar radiculopathy, lumbar facet 
arthropathy, possible bilateral S1 arthropathy, and lumbar 
discogenic pain at L2-L3 and L4-L5.





III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  Subject to the provisions of 
38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the dorsal 
and lumbar spines were also amended effective September 26, 
2003.  

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced with little 
intermittent relief and is manifested by persistent symptoms 
that are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
dorsal spine (effective prior to September 26, 2003), zero, 
10, and 10 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
dorsal spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Under the previous criteria for residuals of a fracture of a 
vertebra, a 100 percent disability rating is warranted for 
residuals resulting in cord involvement, causing one to be 
bedridden, or requiring long leg braces.  Special monthly 
compensation should be considered, with lesser involvements 
being rated for limited motion and nerve paralysis.  A 60 
percent disability rating is warranted when there is no cord 
involvement, but there is abnormal mobility requiring a neck 
brace (jury mast).  In all other cases, the residuals should 
be rated in accordance with definite limited motion or muscle 
spasm and 10 percent should be added for a demonstrable 
deformity of a vertebral body.  Under both ankylosis and 
limited motion, rating should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.



Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8526 provides that mild 
incomplete paralysis in the anterior crural (femoral) nerve 
is rated as 10 percent disabling and that moderate incomplete 
paralysis is rated as 20 percent disabling.  Severe 
incomplete paralysis is rated as 30 percent disabling.  
Complete paralysis is rated as 40 percent disabling, and is 
manifested by paralysis of the quadriceps extensor muscles.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran is receiving a 40 percent rating for 
osteoarthritis of the thoracic and lumbar spines under old 
Diagnostic Code 5292.  The maximum rating under the old 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) is 40 percent.  Therefore, a higher rating under that 
diagnostic code is not warranted.  

Under the old criteria for rating spinal disorders, 
limitation of motion of the thoracic spine is separately 
rated from limitation of motion of the lumbar spine.  At the 
February 2002 VA examination, flexion of the thoracic spine 
was to 18 degrees and extension of the thoracic spine was to 
5 degrees.  At the September 2004 VA examination, range-of-
motion testing of the thoracolumbar spine revealed the 
following: forward flexion was to 30 degrees; extension was 
to 20 degrees; lateral flexion was to 25 degrees bilaterally; 
and lateral rotation was to 25 degrees bilaterally.  Such 
findings reflect a moderate or severe limitation of motion of 
the thoracic spine.  Accordingly, a separate 10 percent 
rating under the old criteria of Diagnostic Code 5291 is 
warranted.

February 2002 VA X-rays of the thoracic spine and December 
2002 VA X-rays of the lumbar spine showed evidence of 
residuals of compression fractures at T9, T10, and L4.  There 
is no evidence of cord involvement or of abnormal mobility 
requiring a neck brace.  Thus, a separate 10 percent 
evaluation under the criteria of the old Diagnostic Code 5285 
(vertebra, fracture of, residuals) is assigned for vertebral 
body deformities at T9, T10, and L4.  38 C.F.R. § 4.25 (2004) 
prohibits the assignment of separate 10 percent ratings for 
each demonstrable deformity

As degenerative disc disease of the lumbar spine has been 
diagnosed, the Board will consider whether a higher rating is 
warranted based on the criteria for rating intervertebral 
disc syndrome.  The Board notes that there is no evidence of 
degenerative disc disease in the thoracic spine.  The Board 
will consider whether the veteran has pronounced 
intervertebral disc syndrome and whether he is entitled to a 
separate rating for a neurological disorder.  See Bierman v 
Brown, 6 Vet. App. 125 (1994).

At the February 2002 VA examination, the range-of-motion 
testing in the lumbar spine revealed the following: forward 
flexion was to 45 degrees, extension was to 20 degrees, left 
lateral flexion was to 20 degrees, right lateral flexion was 
to 18 degrees, left rotation was to 8 degrees, and right 
rotation was to 10 degrees.  The February 2002 VA examiner 
described the level of disability as moderately severe and 
noted that the veteran's pain perception may have been 
enhanced by chronic depression and schizophrenia.  

VA medical records show that in March 2002 a VA neurological 
examination revealed no focal deficits.  In November 2002, a 
physical examination reflected that extension in the lumbar 
spine was to 5 degrees, that deep tendon reflexes in the 
lower extremities were positive, and that muscle strength in 
the lower extremities was somewhat weak but 5/5 bilaterally.  

At the December 2002 VA examination, range-of-motion testing 
of the lumbar spine reflected the following: flexion was to 
45 degrees, extension was to 20 degrees, lateral flexion was 
to 40 degrees, and rotation was to 35 degrees.  The deep 
tendon reflexes were equal and symmetrical bilaterally.

VA medical records reflect that in September 2003 a physical 
examination revealed that strength in the lower extremities 
was 5/5.  There was some decrease in sensation in the left 
leg, and he had equal and symmetric reflexes.  In December 
2003 a physical examination reflected that forward flexion of 
the lumbar spine was to 25 percent of normal with increased 
pain.  The quadriceps strength was 3-/5 on the left and was 
not tested on the right.  Right dorsiflexion strength was 
2/5, and left dorsiflexion strength was 3-/5.  There was 
numbness in the right knee region.  The quadriceps reflexes 
on the right were decreased and on the left they were hyper.

Private medical records show that in July 2004 a physical 
examination revealed that the muscle strength was 5/5 
bilaterally for thigh flexion, leg adduction, leg abduction, 
leg flexion, leg extension, dorsiflexion, inversion of the 
tibialis anterior, plantar flexion, and eversion.  Deep 
tendon reflexes were 2+ and symmetric at the patellar and 
Achilles tendons.  The veteran had intact sensation to cold, 
wetness, sharp, dullness, and light touch.  Straight leg 
raising was positive bilaterally at 10 degrees for back pain 
and radicular pain at the L3-L4 distribution.  Range-of-
motion testing in the lumbar spine reflected the following: 
forward flexion was to 40 degrees, extension was to 25 
degrees, and lateral rotation was to 35 degrees.  In August 
2004, there were similar findings to the findings on the 
physical examination in July 2004 with regard to muscle 
strength in the lower extremities, deep tendon reflexes, and 
sensation to light touch.  Post-operative diagnoses following 
two right L2-L3 transforaminal epidural steroid injection 
under fluoroscopy were L3 radiculopathy and right L2 
radiculopathy, respectively.  

Private medical records reflect that in September 2004, there 
were similar findings to the findings on the physical 
examination in July 2004 with regard to deep tendon reflexes, 
and sensation to light touch.  As to muscle strength, in 
early September 2004, the strength in the lower extremities 
was 5/5 for hip flexion, quadriceps, hamstrings, plantar 
flexion, and dorsiflexion.  However, by late September 2004, 
the strength had decreased to 4+/5 for hip flexion and leg 
extension.  Following a right L2-L3 transforaminal epidural 
steroid injection, the post-operative diagnosis was right L2-
L3 radiculopathy.  

At the September 2004 VA examination, range-of-motion testing 
of the thoracolumbar spine revealed the following: forward 
flexion was to 30 degrees; extension was to 20 degrees; 
lateral flexion was to 25 degrees bilaterally; and lateral 
rotation was to 25 degrees bilaterally.  The whole range-of-
motion testing was accompanied by significant discomfort and 
pain.  The veteran appeared to have significant spasm in the 
paralumbar vertebral muscles.  There was no change in the 
range of motion with repetitive activity, but with repetitive 
activity and throughout the range of motion, the veteran 
exhibited a significant pain behavior.  

At that VA examination, the sensory examination revealed that 
the sensation to monofilament pinprick was intact over both 
lower extremities.  The motor examination revealed no 
atrophy.  The muscle tone was normal.  The strength was 5/5 
in both lower extremities.  Deep tendon reflexes were intact.  
Laseque's sign was negative.  Straight leg raising on the 
right side was only up to 15 degrees, and that caused low 
back discomfort.  Straight leg raising on the left side was 
up to 30 degrees, and that caused some back discomfort.  Non-
organic physical signs, such as Waddell's, were all negative.  
The examiner noted that a review of a private July 2004 
physical examination revealed that the veteran had a lumber 
radiculopathy in the L3-L4 distribution.

Private medical records show that in early October 2004, the 
strength in the lower extremities was 4+/5 for hip flexion, 
leg extension, and leg flexion, and was otherwise 5/5 in the 
lower extremities.  Deep tendon reflexes at the Achilles and 
patellar tendons were 2+ and symmetric.  Sensory was grossly 
intact to light touch.  In late October 2004, the findings on 
physical examination were similar to the ones on the early 
October 2004 physical examination.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology showing that the veteran has pronounced 
intervertebral disc syndrome with little intermittent relief 
and with persistent symptoms that were compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disk.

The evidence shows that the veteran has radiculopathy in a 
L3-L4 distribution bilaterally and in a L2-L3 distribution on 
the right.  Therefore, the Board finds that separate 10 
percent ratings for bilateral peripheral neuropathy of the 
anterior crural (femoral) nerve are warranted.  However, the 
above-mentioned medical evidence does not reflect moderate 
incomplete paralysis of the anterior crural (femoral) nerve 
in either lower extremity.  In particular, while in December 
2003 the right quadriceps reflexes were decreased and the 
left quadriceps reflexes were hyper, the various other 
physical examinations reflected that deep tendon reflexes in 
the lower extremities were equal, symmetric, and 2+.  As for 
muscle strength, in December 2003, the quadriceps strength 
was 3-/5 on the left, the dorsiflexion strength was 2/5 on 
the right, and the dorsiflexion strength was 3-/5 on the 
left.  Private medical records show that in late September 
2004, the strength for hip flexion and leg extension was 
4+/5, but that it was 5/5 for the remainder of the lower 
extremities.  Private medical records also reflect that in 
October 2004, the strength for hip flexion, leg extension, 
and left flexion was 4+/5, but that it was 5/5 for the 
remainder of the lower extremities.  More importantly, the 
other physical examinations reflect 5/5 muscle strength 
throughout the lower extremities.  The physical examinations 
also revealed no muscle atrophy.  As for loss of sensation, 
in December 2003 there was no numbness in the right knee 
region, but the other physical examinations reflected no loss 
of sensation.

The orthopedic and neurological disabilities resulting from 
the degenerative disc disease of the lumbar spine are 
combined 50 percent disabling.  See 38 C.F.R. § 4.25.  
Therefore, the Board must consider whether a higher rating is 
warranted under the new criteria for rating intervertebral 
disc syndrome based on incapacitating symptoms.  While the 
veteran and his spouse claim that he has had incapacitating 
episodes four to five times a week requiring bed rest, the 
December 2002 VA examiner noted that X-rays did not reveal 
anything severe enough to justify symptoms of total 
incapacity.  While the veteran told that examiner that he had 
spent a day or two in bed at a time, the examiner indicated 
that that there was no history of incapacitating episodes 
anywhere near six weeks in total duration during the past 
twelve months and that the veteran had not given directions 
to go to bed by a physician or treatment by a physician for 
long periods of incapacity.  The evidence does not show that 
the veteran has incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Therefore, a higher rating based on the total duration of 
incapacitating episodes over the past 12 months is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  In that regard, there is no 
ankylosis of the lumbar spine, as to warrant a higher rating 
under the old Diagnostic Code 5289.

As for an evaluation under the new general criteria for 
rating spinal injuries, the thoracic and lumbar spine 
disabilities cannot be separately rated.  The veteran's 
overall spinal disability based orthopedic manifestations is 
now rated as 50 percent disabling.  There is no evidence of 
unfavorable ankylosis of the entire spine, which is required 
for the only rating above 50 percent, a 100 percent rating.  
Therefore, a higher rating under the new general rating 
criteria for spinal injuries is not warranted.




ORDER

A 10 percent disability rating for osteoarthritis of the 
thoracic spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability rating for vertebral body deformities 
at T9, T10, and L4 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent rating for peripheral neuropathy of the right 
lower extremity is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent rating for peripheral neuropathy of the left 
lower extremity is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 40 percent for osteoarthritis of 
the lumbar spine is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


